DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Amendment
Applicant previously filed claims 1-4, 6-12, and 14-20. Claims 1-2, 9-10, and 17-18 have been amended. New claim 21 has been added. Accordingly, claims 1-4, 6-12, and 14-21 are pending in the current application.
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
Some of applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “detecting a scene change”; specific definition of “the number of target pictures”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Yang et al. fails to teach “determining an inter-picture change degree of the target GOP based on the number of target pictures in the target GOP and an intra-picture block ratio of the target GOP”. However, examiner respectfully disagrees. In Paragraph 23, Yang et al. teaches “A scene change may be detected, for example, by comparing the difference between the mean value of the current picture and the mean value of the previous picture with a predefined threshold value and comparing the average of the difference between a current picture pixel and the corresponding pixel in the previous picture to determine the number of changes between the current picture and a previous picture. If the number of changes is greater than a threshold value, there has been a scene change.” In Paragraph 28, Yang et al. teaches “Upon estimation of the quantization parameter, QP1, the pre-processor computes the costs. The prediction cost and the residual cost is computed for each picture in the current GOP, predCost[i and resiCost[i], i=0,1, . . . , 2*GOPSIZE-1 in the field coding mode and i=0, 2, . . . , 2*GOPSIZE-2 for the frame coding mode. These costs are the sum of those for all the macroblocks in the picture and are used in bit allocation and rate control in the main processor. The prediction cost, predCost[i], represents the estimated number of bits needed to generate an error image (field or frame). The bits are mostly from inter-picture prediction and/or intra-picture prediction. The residual cost, resiCost[i], represents the cost of encoding the prediction error image. This could be, for example, sum of absolute difference (SAD), sum of absolute transformed difference (SATD), or any other measure describing the difficulty in encoding the error image. The pre-processor can also perform a simple motion estimation and a crude coding mode decision in order to more accurately compute the costs.” In Paragraph 30 it teaches “Bit allocation and QP estimation for the current picture is performed in the main processor by looking at the buffer status and all the remaining pictures in the current GOP. The model based rate control algorithm according to the invention aims to meet a given relationship of QPs to be assigned to different pictures. The relationship could be dependent on another processing unit and the complexity of each picture and/or the picture type. For example the QP could be maintained as constant as possible over the current GOP with a little bigger, e.g., +2, QP for B pictures. A bigger QP is assigned to encoding B pictures since B pictures are not used as reference pictures in prediction of other pictures. The number of bits required to encode each picture is estimated using the prediction cost, predCost[i], and the residual cost, resiCost[i], received from the pre-processor and the characteristic of the category to which each picture belongs.” In Paragraph 31, it teaches “Accordingly to an exemplary embodiment of the invention, pictures within a GOP are classified into categories to accurately characterize different coding schemes and availability of certain reference pictures. For example, the pictures could be categorized in one of the following nine categories: P frames (P_Frame); P top fields (P_Top); P bottom fields with more than one reference fields (P_Bottom); B frames (B_Frame); B fields coded with a reference field that is one field away (B_Close); B fields coded without having a reference field that is one field away (B_Far); I frames (I_Frame); I fields (I_Field); and P bottom fields coded with only one reference field (PI_Field). The PI_Field is for the bottom field of the first frame in each GOP when the field is not allowed to refer pictures in the previous GOP. FIG. 3 illustrates the picture categories according to an exemplary embodiment of the invention.” Then in Paragraphs 32-39, Yang et al. teaches different costs associated with these categories. In Paragraph 40, Yang et al. teaches “Given the size of the GOP and the cost information, the rate control algorithm of the main processor performs three main functions: initialization of rate control; bit allocation and QP selection, and Updating the reference data.” In Paragraph 45, Yang et al. teaches “Using cost information and picture coding type from the pre-processor and the initialization function for QP1, the QP2 that provides bits closest to target_bits_gop given in Eq. (2) is found. Next, the average of predCost and resiCost over the GOP for each category indexed by j is calculated, and stored respectively in RefRCdata[j].predCost and RefRCdata[j].resiCost.init_actual_pred_bits and init_actual_resi_bits respectively corresponding to the average values of predCost and resiCost are obtained using the initialization functions for QP1 and QP2. Then, pred_cw and resi_cw are computed using RefRCdata[j].pred.sub.--cw=init_actual_pred_bits/RefRCdata[j].predCost and RefRCdata[j].resi.sub.--cw=init_actual_resi_bits/RefRCdata[j].resiCo- st” Thus, it is clearly taught that a scene change is detected using the number of pictures in a target GOP (which is required in computing the averages as discussed above) and an intra-picture block ratio which is inherent to the categorical cost calculations discussed including the category of intra-frames. All of this is used to determine the scene changes as discussed above, and in the rejection below.
Applicant argues that Yang fails to “determine a propagation ratio of a target picture block to a reference picture block in the target picture based on the estimated parameter of the target picture and the inter-picture change degree”. However examiner respectfully disagrees. In Paragraph 11, Yang et al. teaches “To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, a method for providing rate control in a predictive video encoder includes classifying pictures in a video sequence, estimating a first quantization parameter, calculating picture costs for each of the pictures in the video sequence based on the estimated quantization parameter, initializing rate control, performing bit allocation and quantization parameter selection based on the picture costs, and encoding the video sequence.” In Paragraph 19, Yang et al. teaches “The invention provides an adaptive rate control algorithm that is based on a rate model of a predictive video encoder. The rate model is a function of a cost, called picture cost, that is represented as a weighted sum of prediction cost and residual cost, and adapts to the local characteristic of a video sequence. Prediction cost, as used herein, represents the estimated number of bits needed to generate an error image, and residual cost, as used herein, describes the difficulty of encoding the resultant error image. An adaptive model is used to estimate the number of bits needed to encode a picture. Furthermore, the model can incorporate a scene change detector, still picture detector, and flash detector to more accurately adapt to the characteristics of the picture” In Paragraph 22, it teaches “The first step of pre-processor 101 is to classify scenes to make rate control stable. The pre-processor 101 classifies scenes by determining scene changes, flash pictures, and still pictures. A scene change between picture n and the previous picture n-1 is determined based on the difference in mean values of co-located blocks of size M.times.N and the sum of absolute differences (SADs) of those blocks.” In Paragraph 44 Yang et al. teaches, “In order to reset RefRCData[j] accurately, the relationships, init_actual_pred_bits versus predCost and init_actual_resi_bits versus resiCost, are obtained by off-line training with many sequences separately for the three different picture types (I, P, & B), QP1 (from Pre Processor), and QP2 (to be used in encoding the current picture). A curve fitting technique is performed using the piecewise linear approximation method.” In Paragraph 45, it teaches “Using cost information and picture coding type from the pre-processor and the initialization function for QP1, the QP2 that provides bits closest to target_bits_gop given in Eq. (2) is found. Next, the average of predCost and resiCost over the GOP for each category indexed by j is calculated, and stored respectively in RefRCdata[j].predCost and RefRCdata[j].resiCost.init_actual_pred_bits and init_actual_resi_bits respectively corresponding to the average values of predCost and resiCost are obtained using the initialization functions for QP1 and QP2. Then, pred_cw and resi_cw are computed using RefRCdata[j].pred.sub.--cw=init_actual_pred_bits/RefRCdata[j].predCost and RefRCdata[j].resi.sub.--cw=init_actual_resi_bits/RefRCdata[j].resiCo- st” This clearly teaches using ratios in the context of a cost and rate analysis over sequences, which is interpreted to be the same as the propagation ratio as claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Mao et al. fails to teach “a propagation ratio of a target picture block based on an intra-picture block ratio, in which the intra-picture block ratio is a ratio of the number of picture blocks of intra-picture prediction in the target GOP to the number of picture blocks of inter-picture prediction in the target GOP”. However, Examiner respectfully disagrees. In Paragraph 12, Mao et al. teaches “The method, which may be implemented in the program code or instructions, may further comprise: calculating an intra/inter frame encoding cost ratio of the current frame of picture, the intra/inter frame encoding cost ratio being a ratio of the intra frame encoding cost to the inter frame encoding cost of the current frame of picture; and determining an intra/inter frame target bit rate ratio according to the intra/inter frame encoding cost ratio, the intra/inter frame target bit rate ratio being a ratio of a preset intra frame target bit rate to a preset inter frame target bit rate, and the intra/inter frame target bit rate ratio being positively correlated with the intra/inter frame encoding cost ratio.” In Paragraph 13, Mao et al. teaches “The determining of the intra/inter frame target bit rate ratio according to the intra/inter frame encoding cost ratio may further comprise: comparing the intra/inter frame encoding cost ratio with each preset threshold of a plurality of thresholds, and determining a threshold time interval corresponding to the intra/inter frame encoding cost ratio; and determining, according to the corresponding threshold time interval, the intra/inter frame target bit rate ratio corresponding to the intra/inter frame encoding cost ratio, the intra/inter frame target bit rate ratio being positively correlated with the intra/inter frame encoding cost ratio.” In Paragraph 14, it teaches “The allocating of the intra frame bit rate may further comprise: obtaining a total target bit rate; and allocating the intra frame bit rate according to one or more of: the obtained total target bit rate, the determined intra/inter frame target bit rate ratio, a preset quantity of intra frames, and a preset quantity of inter frames.” In Paragraph 16, Mao et al. teaches “The allocating of the intra frame bit rate according to one or more of: the obtained total target bit rate, the determined intra/inter frame target bit rate ratio, the preset quantity of intra frames, or the preset quantity of inter frames may further comprise: calculating the intra frame bit rate according to the formula of
[00001] Target I = Size * C Num I * C + Num P
where Size is the total target bit rate of the current bit rate control unit, Num.sub.1 is the quantity of intra frames, Num.sub.P is the quantity of inter frames, and C is the intra/inter frame target bit rate ratio.” Thus, the above teachings make it well understood that an intra/inter frame target bit rate ratio, inherently includes a consideration of how many bits are devoted to intra blocks vs inter blocks, in the processing. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20060203907 A1) in view of Kudo et al. (US 20200413052 A1) and further in view of Mao et al. (US 20190253718 A1).
Regarding Claim 9, Yang et al. teaches an electronic device (Abstract), comprising: at least one processor (Abstract); and 
a memory, connected in communication with the at least one processor (Paragraphs 26-29; the code implemented by the processor requires a memory to implement); 
wherein, the memory is configured to store instructions executable by the at least one processor, when the instructions are executed by the at least one processor, the at least one processor is configured to: determine an estimated quantization parameter of a target picture in a target group of pictures (GOP), herein the target GOP is associated to the video, the estimated quantization parameter is configured to indicate a number of picture blocks in the target picture for increasing a propagation ratio (Paragraph 4; Paragraph 21, “The pre-processor 101 also estimates a quantization parameter (QP) that is to be used to compute the prediction and residual costs of the pictures in a GOP. Main processor 103 processes each picture by performing rate control, motion estimation, mode selection, and entropy coding.”; Paragraphs 22-30; Paragraphs 32-40; Paragraphs 44-47); 
determine an inter-picture change degree of the target GOP based on the number of target pictures included in the target GOP and an intra-picture block ratio of the target GOP, and the inter-picture change degree is an index to measure a change in the picture content between the pictures of the target GOP (Paragraph 21, “The pre-processor 101 also estimates a quantization parameter (QP) that is to be used to compute the prediction and residual costs of the pictures in a GOP. Main processor 103 processes each picture by performing rate control, motion estimation, mode selection, and entropy coding.”; Paragraphs 22-30; Paragraphs 32-40; Paragraphs 44-57); 
determine a propagation ratio of a target picture block to a reference picture block in the target picture based on the estimated quantization parameter of the target picture and the inter-picture change degree (Paragraph 4; Paragraph 21, “The pre-processor 101 also estimates a quantization parameter (QP) that is to be used to compute the prediction and residual costs of the pictures in a GOP. Main processor 103 processes each picture by performing rate control, motion estimation, mode selection, and entropy coding.”; Paragraphs 22-30; Paragraphs 32-40; Paragraphs 44-47) and 
code the video based on the propagation ratio (Paragraph 11).
However, Yang et al. does not explicitly teach the estimated quantization parameter is an average value of actual quantization parameters of the target picture in a previous GOP; and the intra-picture block ratio is a ratio of the number of picture blocks of intra-picture prediction in the target GOP to the number of picture blocks of inter-picture prediction in the target GOP.
Kudo et al., however, teaches that the estimated quantization parameter is an average value of actual quantization parameters of the target picture in a previous GOP (Paragraphs 57-58; Paragraphs 110-111).
It would have been obvious for a person having ordinary skill in the art at the time of the filing of the invention to have modified the encoding device of Yang et al. to include specific intra-picture block ratio as in Kudo et al. above in order to enable a more accurate assignment of a code amount while maintaining image quality of image information that is a coding target uniform (See Kudo et al. Paragraph 27).
However, neither of Yang et al. and Kudo et al. explicitly teach the intra-picture block ratio is a ratio of the number of picture blocks of intra-picture prediction in the target GOP to the number of picture blocks of inter-picture prediction in the target GOP.
Mao et al., teaches determining a propagation ratio of a target picture block based on an intra-picture block ratio, in which the intra-picture block ratio is a ratio of the number of picture blocks of intra-picture prediction in the target GOP to the number of picture blocks of inter-picture prediction in the target GOP (Paragraphs 12-14).
It would have been obvious for a person having ordinary skill in the art at the time of the filing of the invention to have modified the encoding device of Yang et al. to include specific intra-picture block ratio as in Mao et al. above in order to improve the video quality of the video encoding (See Mao et al. Paragraph 5).
Regarding Claim 10, Yang et al., Kudo et al. and Mao et al. teach the electronic device according to claim 9, Yang et al. further teaches wherein the at least one processor is configured to: determine a dependence degree of the target picture block on the reference picture block in the target picture by adjusting a cost value based on the estimated quantization parameter of the target picture; and determine the propagation ratio of the target picture block to the reference picture block in the target picture based on the dependence degree and the inter-picture change degree (Paragraphs 22-29; Paragraph 30, “The model based rate control algorithm according to the invention aims to meet a given relationship of QPs to be assigned to different pictures. The relationship could be dependent on another processing unit and the complexity of each picture and/or the picture type. For example the QP could be maintained as constant as possible over the current GOP with a little bigger, e.g., +2, QP for B pictures. A bigger QP is assigned to encoding B pictures since B pictures are not used as reference pictures in prediction of other pictures.”; Paragraph 31, “For example, the pictures could be categorized in one of the following nine categories: P frames (P_Frame); P top fields (P_Top); P bottom fields with more than one reference fields (P_Bottom); B frames (B_Frame); B fields coded with a reference field that is one field away (B_Close); B fields coded without having a reference field that is one field away (B_Far); I frames (I_Frame); I fields (I_Field); and P bottom fields coded with only one reference field (PI_Field). The PI_Field is for the bottom field of the first frame in each GOP when the field is not allowed to refer pictures in the previous GOP.” Paragraphs 32-40; Paragraphs 44-47).
However, neither of Yang et al. and Kudo et al. explicitly teach adjusting a ratio of an inter-picture prediction cost value to an intra-picture prediction cost value.
Mao et al., however, teaches adjusting a ratio of an inter-picture prediction cost value to an intra-picture prediction cost value (Paragraphs 12-14).
It would have been obvious for a person having ordinary skill in the art at the time of the filing of the invention to have modified the encoding device of Yang et al. and Kudo et al. to include specific intra-picture block ratio as in Mao et al. above in order to improve the video quality of the video encoding (See Mao et al. Paragraph 5).
Regarding Claim 11, Yang et al., Kudo et al. and Mao et al. teach the electronic device according to claim 10, Yang et al. further teaches wherein the at least one processor is configured to: determine an adjustment mode of the propagation ratio based on the dependence degree and the inter-picture change degree; and adjust the propagation ratio of the target picture block to the reference picture block in the target picture based on the adjustment mode and a preset adjustment value for adjusting the propagation ratio (Paragraphs 44-57).
Regarding Claim 12, Yang et al., Kudo et al. and Mao et al. teach the electronic device according to claim 10, Yang et al. further teaches wherein the at least one processor is configured to: determine an inter-picture cost threshold based on the estimated quantization parameter of the target picture; and determine the dependence degree of the target picture block on the reference picture block in the target picture based on an inter-picture prediction cost value of the target picture block and the inter- picture cost threshold (Paragraphs 21-30; Paragraphs 32-40; Paragraphs 44-57).
Regarding Claim 14, Yang et al., Kudo et al. and Mao et al. teach the electronic device according to claim 9, Yang et al. further teaches wherein the at least one processor is configured to: determine a quantization parameter of the target picture block based on the propagation ratio and a propagation algorithm; and code the video based on the quantization parameter of the target picture block (Paragraphs 21-30; Paragraphs 32-40; Paragraphs 44-57).
Method claims 1-4 and 6 are drawn to the method of using corresponding apparatus claimed in claims 9-12, and 14 and are rejected using the same reasons of anticipation as used above.
Claims 17-20 have similar limitations as those rejected in claims 9-12 and are rejected for the same reasons as used above. Yang et al. further teaches a non-transitory computer-readable storage medium, having computer instructions stored thereon, wherein when the computer instructions are executed, the computer is caused to implement a method for coding a video (Abstract; Paragraphs 26-29).
Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20060203907 A1) in view of Kudo et al. (US 20200413052 A1) further in view of Mao et al. (US 20190253718 A1) and even further in view of Samuelsson et al. (US 20110075730 A1).
Regarding Claim 15, Yang et al., Kudo et al. and Mao et al. teach the electronic device according to claim 14, Yang et al. further teaches further teaches an offset of the quantization parameter of the target picture block based on the inter-picture change degree; and determine the quantization parameter of the target picture block based on the offset of the quantization parameter of the target picture block and the estimated quantization parameter of the target picture comprising the target picture block (Paragraphs 21-30; Paragraphs 32-40; Paragraphs 44-57).
However, none of Yang et al. Kudo et al. and Mao et al. explicitly teach that the at least one processor is further configured to: perform coding unit (CU)-Tree energy propagation based on the propagation ratio to obtain received energy of the target picture block; convert the received energy into an offset of the quantization parameter
Samuelsson et al., however, teaches wherein the at least one processor is further configured to: perform coding unit (CU)-Tree energy propagation based on the propagation ratio to obtain received energy of the target picture block; convert the received energy into an offset of the quantization parameter (Paragraph 33; Paragraph 55; Paragraph 64).
It would have been obvious for a person having ordinary skill in the art at the time of the filing of the invention to have modified the encoding device of Yang et al., Kudo et al. and Mao et al. to include the CU-Tree based considerations as in Samuelsson et al. above in order to provide faster encoding and controlling the bit rate (See Samuelsson et al. Paragraph 10).
Regarding Claim 16, Yang et al., Kudo et al. and Mao et al. teach the electronic device according to claim 15, wherein the at least one processor is further configured to: determine a parameter offset value based on the inter-picture change degree; offset of the quantization parameter of the target picture block based on the parameter offset value (Paragraphs 21-30; Paragraphs 32-40; Paragraphs 44-57).
However, none of Yang et al. Kudo et al. and Mao et al. explicitly teach converting the received energy into the offset of the quantization parameter of the target picture block based on the parameter offset value
Samuelsson et al. however, teaches converting the received energy into the offset of the quantization parameter of the target picture block based on the parameter offset value (Paragraph 33; Paragraph 55; Paragraph 64).
It would have been obvious for a person having ordinary skill in the art at the time of the filing of the invention to have modified the encoding device of Yang et al. and Mao et al. to include the CU-Tree based considerations as in Samuelsson et al. above in order to provide faster encoding and controlling the bit rate (See Samuelsson et al. Paragraph 10).
Method claims 7-8 are drawn to the method of using corresponding apparatus claimed in claims 15-16 and are rejected using the same reasons of obviousness as used above.
Allowable Subject Matter
 Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARHAN MAHMUD/Primary Examiner, Art Unit 2483